[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12240                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              OCTOBER 4, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 8:04-cr-00265-SCB-MAP-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff - Appellee,

                                            versus

ROSANNE ERON SIMPSON,
a.k.a. Kevin Smith,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (October 4, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

         Leonard E. Clark, appointed counsel for Rosanne Eron Simpson in this 18
U.S.C. § 3582(c)(2) proceeding, has moved to withdraw from further

representation of Simpson and filed a brief pursuant to Anders v. California, 386

U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguably

meritorious issues, counsel’s motion to withdraw is GRANTED, and the district

court’s denial of Simpson’s § 3582(c)(2) motion to reduce his sentence is

AFFIRMED.




                                          2